Quillian, Presiding Judge.
Defendant appeals his conviction of three counts of selling cocaine. Held:
*332Decided January 4, 1983 —
Rehearing denied February 4, 1983 —
James E. Hudson, for appellant.
Harry N. Gordon, District Attorney, Thomas Cook, Assistant District Attorney, for appellee.
Defendant’s defense was entrapment. The trial court charged on entrapment as follows:
“ [A] person is not guilty of a crime if by entrapment his conduct is induced by a government officer or employee or agent of either for the purpose of obtaining evidence to be used in prosecuting the person for commission of the crime. Entrapment exists where the idea and intention of the commission of the crime originated with the government officer or employee or with an agent of either; and he, by undue persuasion, incitement or deceitful means induces the accused to commit the act which the accused would not have committed except for the conduct of such officer. The State of Georgia has the burden of proof to show beyond a reasonable doubt that the defendant was not entrapped.” With the exception of the last sentence this language comes from Code Ann. § 26-905 (Ga. L. 1968, pp. 1249, 1274).
Defendant does not allege this charge was error, but contends that the failure to give his requested charges was. The requests were that once the defendant presents a prima facie case of entrapment, the burden is on the state to prove beyond a reasonable doubt that the defendant was predisposed to commit the offense; and that an accused may be entrapped more than once.
“ ‘[I]t is no longer necessary to give the exact language of requests to charge when the same principles are fairly given to the jury in the general charge of the court.’ ” Shirley v. State, 245 Ga. 616 (3), 619 (266 SE2d 218).
As the evidence indicates that defendant was raising entrapment as to all three of the offenses, we find that the charge given fairly covers the same matters as the charges requested.

Judgment affirmed.


Shulman, C. J., concurs. Carley, J., concurs in the judgment only.